Citation Nr: 1236548	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as chest pain.

2.  Entitlement to service connection for gastroesophageal reflux disease, claimed as chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that the Veteran had filed a claim for service connection for chest pain.  In August 2004, the Board remanded, in pertinent part, the Veteran's application to reopen his claim for service connection for chest pain.  However, as the claim was developed the Veteran indicated that his chest pain was due to hypertension and gastroesophageal reflux disease (GERD), among other disorders.  The Board, then concluded that the issues on appeal were better characterized as entitlement to service connection for hypertension and GERD, as reflected on the title page.  In July 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.

In May 2002, the Veteran presented testimony at a hearing conducted at the New Orleans RO before a Decision Review Officer (DRO).  In November 2003, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before the undersigned Veterans Law Judge.  Transcripts of these hearings are in the Veteran's claims folder. 

As previously noted in the October 2009 decision, the Veteran submitted a statement in June 2009 in which he disagreed with the effective date for the grant of service connection.  He did not specify the disability or disabilities.  He also appeared to request service connection for post traumatic stress disorder (PTSD).  In a September 2009 statement, the Veteran appears to request service connection for diabetes.  The issues of entitlement to an earlier effective date for a grant of service connection, service connection for PTSD, and service connection for diabetes have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

Hypertension was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2004 and July 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the August 2004 remand was to issue a corrective VCAA notice that pertained to claims to reopen; the letter was issued in August 2004.  As the claim to reopen was recharacterized as two original service connection claims, the July 2011 remand was also issued so that the Veteran could be sent the appropriate VCAA notice for those issues, and the notice was sent in July 2011.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2004 and July 2011 remands and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in July 2011 that pertained to the service connection claim, which was after the initial adjudication of the claim to reopen in August 2001.  This letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist in developing the claim, and of his and VA's obligations in providing such evidence for consideration.  They also provided information on the substantiation of disability ratings and effective dates.  

Although the letter was untimely, the Board finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  Additionally, a statement of the case and supplemental statement of the case constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  Here, the Veteran was provided with a supplemental statement of the case after the July 2011 VCAA notice, thereby rectifying any deficiency of timing.   

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and the report of an August 2012 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The examiner then provided an opinion that was supported by a rationale based in all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Under section 3.303(b), an alternative method of establishing the second and/or third element noted above is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

Post-service treatment records reflect a current diagnosis of hypertension.  A September 2001 private treatment record confirms the diagnosis and indicates that treatment may be necessary.  Thus, the Veteran has a current disability with respect to this claim.  

Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the Veteran had a few elevated blood pressure readings across his 20 years of service, the readings were mostly normal and did not consistently or frequently meet any of the cited criteria.

Moreover, no competent medical professional has opined that there is a relationship between the Veteran's currently diagnosed hypertension and his military service.  A VA examination was performed in August 2012.  The examiner reviewed the claims file, including service treatment records, and examined the Veteran.  The examiner noted the Veteran's subjective reports that treatment for hypertension was initiated in 2000 and the treatment records showing treatment with Lisinopril since September 2001.  Based on this evidence, the examiner found that the Veteran's hypertension was less likely than not incurred in or caused by military service.  The rationale for this opinion was that the Veteran had four isolated mildly elevated blood pressure readings over the course of his 20 years of service, all associated with treatment for an illness or injury, and intervening blood pressure readings that were normal, which was not consistent with a diagnosis of hypertension.  Additionally, the examiner noted that there was no evidence of diagnosis or treatment for hypertension in service and that the Veteran had normal blood pressure readings at separation.  There are no medical opinions that contradict the VA examiner's opinion. 

In light of the above, the Board determines that service connection for hypertension is not warranted.  With regard to presumptive service connection, the record does not reflect that the Veteran had hypertension within one year of discharge.  He claims that he first received treatment in 2000, three years after discharge, and the first documented diagnosis is in September 2001, over four years after discharge.  The Board also notes that the Veteran filed a claim for service connection for multiple disabilities in May 1998, one year after his discharge from service, but that hypertension was not among them.  Accordingly, service connection on a presumptive basis is not warranted.  

As for direct service connection, the evidence reflects a current diagnosis of hypertension, but does not show a disease, incident, or injury in service or a relationship between the two.  The Board has considered the Veteran's statements in support of his claim.  In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional., However, as noted the Veteran has indicated his hypertension began three years after service.  Thus, the Veteran's statements do not outweigh the competent medical evidence of record.  Accordingly, a relationship between the Veteran's current hypertension and his military service is not established. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, are reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Therefore, his claim must be denied.


ORDER

Service connection for hypertension is denied.  
REMAND

Reasons for remand: to obtain clarification of the VA opinion

The Board's review of the August 2011 VA opinion with regard to the etiology of the Veteran's GERD indicates that clarification is required.  The examiner based the negative opinion on the lack of complaint, treatment, or diagnosis of heartburn in service treatment records.  While the Board recognizes that the examiner was correct in this assessment, the examiner did not address in the rationale the Veteran's assertions that he experienced heartburn during service and in the years leading up to his diagnosis of GERD.  The Veteran's lay statements are sufficient to establish that he had heartburn as it is a symptom that is readily observable.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether the Veteran's purported in-service heartburn constituted GERD or is causally related to the later diagnosis of GERD is a question requiring medical expertise.  Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Additionally, whether the Veteran's complaints of heartburn are not credible in light of the complaints and treatment documented in service treatment records is a determination that can only be made by a medical professional.  
Consequently, the Board determines that another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request a clarification of the August 2011 opinion as to the Veteran's GERD from the August 2011 VA examiner.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of  record is complete, the examiner should address the following:

a. Is it at least as likely as not that the heartburn the Veteran describes having in service was a manifestation of GERD?

b. If the heartburn in service was not a manifestation of GERD, is it at least as likely as not that the Veteran's GERD is still a result of the in-service heartburn as described by the Veteran? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The examiner must document, consider, and discuss the Veteran's self-report of having heartburn in service and in the years preceding the diagnosis of GERD.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding. 

2. If the August 2011 VA examiner is not available, schedule the Veteran for another VA examination to assess the etiology of his GERD.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Once a review of  record is complete, the examiner should address the following:

a. Is it at least as likely as not that the heartburn the Veteran describes having in service was a manifestation of GERD?

b. If the heartburn in service was not a manifestation of GERD, is it at least as likely as not that the Veteran's GERD is still a result of the in-service heartburn as described by the Veteran? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The examiner must consider and discuss the Veteran's self-report of having heartburn in service and in the years preceding the diagnosis of GERD.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaint, treatment, or diagnosis documented in and after service, the examiner must explain the reasons for that finding. 

If an opinion cannot be formed without resorting to	mere speculation, the examiner should so state and provide a reason for such conclusion.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


